Citation Nr: 1454187	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs (VA) benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from August 1950 to August 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the VA Regional Office (RO) in Montgomery, Alabama, which determined that the Veteran was not competent to handle disbursement of funds.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from January 2011 to July 2012, which were considered by the agency of original jurisdiction (AOJ) in the May 2014 statement of the case, as well as additional documents pertaining to the appointment of the Veteran's fiduciary.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS contains only the Veteran's representative's October 2014 brief.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record establishes that, due to his dementia, the Veteran lacks the mental capacity to handle disbursement of VA funds.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. § 501(a) (West 2014); 38 C.F.R. § 3.353(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board believes it arguable that the notice provisions of VCAA do not apply to 38 C.F.R. § 3.353, determination of incompetency and competency.  VCAA applies to "claims" for benefits and in the present case, there does not appear to be a claim for benefits.   In fact, there is no question that the Veteran is entitled to VA compensation at the highest schedular rate.  The sole question is his competency to handle the VA benefits that he is entitled to for his service-connected disabilities.  Congress has charged VA to consider the interests of a benefit recipient when making payments.  38 U.S.C.A. § 5502.  Again, the question does not involve entitlement to benefits, but rather the manner those benefits will be paid.  As such, the Veteran in this case is not a claimant for benefits.  Accordingly, the VCAA is inapplicable in this case.

Regardless, a review of the record shows that there has nevertheless been substantial compliance with VCAA notice provisions and that the Veteran has been informed of the criteria applied in reaching the determination made by the RO.  In this case, in an April 2012 rating decision, the RO proposed a finding of incompetency under 38 C.F.R. § 3.353.  In an April 2012 letter, the Veteran was informed that a proposal was being made to rate him incompetent for VA purposes.  This letter predated the July 2012 rating decision which determined that the Veteran was not competent to handle disbursement of funds.  The VCAA letter notified the Veteran that the decision would be based on the evidence of record, and any additional evidence submitted by the Veteran.  It also notified the Veteran of his right to request a personal hearing.

II.  Analysis

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. §§ 3.353(d), 3.102.

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetence without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetence should be based on all the evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetence.  Id.  Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and the right to a hearing.  38 C.F.R. § 3.353.

A review of the record reveals that service connection is in effect for posttraumatic stress disorder (PTSD) with panic disorder without agoraphobia, which is rated 100 percent disabling, effective April 15, 2010.  The record also reveals that the Veteran has been diagnosed with dementia.  

In this regard, in June 2011, the Veteran's treating VA physician completed an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  He noted that the Veteran had diagnoses of dementia and generalized anxiety.  It was further observed that he was unable to prepare his own meals; needed assistance in bathing and tending to their hygiene needs; and required medication management as he will take the wrong medication or double the dosage if it is not given to him.  Despite such findings, the Veteran's VA physician indicated that the Veteran was able to manage his own financial affairs.  As such a finding is contradicted by his own determination that the Veteran could not keep track of his medications, the Board accords such statement no probative weight.

Furthermore, the evidence demonstrates that the Veteran's dementia increased in severity from 2011 to 2012.  In this regard, VA treatment records reflect that the Veteran is followed for dementia.  Such further show that, while in 2011, the Veteran handled most of the communication with his treatment providers and was assigned a FAST Stage of 4 (mild dementia), by 2012, his daughter became the point of contact and his FAST score had increased to Stage 5b (moderate dementia).  In this regard, the Board takes judicial notice that the FAST scale is a functional scale designed to evaluate patients at the more moderate-severe stages of dementia.  Specifically, Stage 4 is mild dementia. Persons in this stage may have difficulty with finances, counting money, and travel to new locations; memory loss increases; and the person's knowledge of current and recent events decreases.  Stage 5 is moderate dementia.  In this stage, the person needs more help to survive; they do not need assistance with toileting or eating, but do need help choosing clothing; the person displays increased difficulty with serial subtraction; they may not know the date and year or where they live; however, they do know who they are and the names of their family and friends.  Such records further demonstrate that, in January 2012, the Veteran presented for a pain reassessment and, at such time, he seemed very confused and contradicting in his statements.  

The Veteran was afforded a VA psychiatric examination in February 2012 to evaluate his PTSD.  The VA examiner noted that that the Veteran also had panic disorder without agoraphobia and dementia of the Alzheimer's type with late onset and without behavioral disturbance.  He further observed that the Veteran's psychiatric symptomatology included depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; impairment of short- and long-term memory (i.e., retention of only highly learned material, while forgetting to compete tasks); memory loss for names of close relatives, own occupation, or own name; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Based on the foregoing clinical evaluation, the examiner determined that the Veteran was not capable of managing his financial affairs.  In a February 2012 VA examination addendum opinion the VA examiner opined that the Veteran's lack of competency resulted from dementia rather than his service-connected PTSD and panic disorder.  

Based on the February 2012 examination findings, in April 2012, the RO proposed a finding of incompetency and gave the Veteran the opportunity to submit evidence as well as obtain a personal hearing.  In May 2012, the Veteran's private physician stated that that the Veteran was able to manage his finances independently at this point and that he was followed for anxiety and dementia.  In July 2012, the RO determined that the Veteran was not competent to handle disbursement of funds.

The Board first finds that proper administrative procedures were followed in proposing the finding of incompetency and furnishing the Veteran proper notice and affording an opportunity to submit evidence and request a hearing.

Turning to consideration of the underlying question, the Board acknowledges the Veteran's sincere belief that he is competent to handle his own VA funds.  However, it is clear from the regulatory provisions of 38 C.F.R. § 3.353 that the Board must also give consideration to medical evidence.  In the present case, after examining the Veteran to assess the severity of his psychiatric disorders and reviewing the record, the February 2012 VA examiner clearly determined that the Veteran's best interests would not be served by his handling of his VA funds. 

The Board recognizes the May 2012 private opinion that indicated that the Veteran was able to manage his finances independently; however, the physician provided no rationale for this opinion and it is apparent that she did not review the Veteran's claims folder, including the aforementioned VA treatment records and the February 2012 VA examination reports.  Therefore, the Board accords no probative weight to such opinion.

In contrast, the VA examiner, after reviewing the Veteran's electronic medical records, which included the aforementioned findings regarding the severity of his dementia, and considering the Veteran's psychiatric symptomatology, to include impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; and impaired judgment, concluded that he was not capable of managing his financial affairs.  In this regard, the Board finds that the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Finally, the February 2012 VA examiner's conclusions are consistent with the remainder of the evidence of record, to include the VA treatment records that document the worsening of the Veteran's dementia.  Consequently, the Board accords great probative weight to the February 2012 VA examiner's opinion. 

Moreover, the Veteran cannot be considered competent to render a medical opinion regarding his own competence.  To the extent that the question of competency is medical in nature, evidence concerning competence must be furnished by trained medical examiners.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran's assertions are outweighed by the February 2012 VA medical examination. 

While the Board appreciates the Veteran's sincere belief that he is able to handle his VA funds, the Board finds the medical evidence of incompetency to be clear and convincing.  The Board therefore concludes that the evidence is against a finding that the Veteran is competent for VA disbursement purposes.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353, and the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


